DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2020/0228950) in view of Woo et al. (US 2015/0193335).
Referring to Claim 1, Clark teaches a vehicle control apparatus mounted in a control target vehicle (see paragraph 17 which implies that computing platform 104 (fig. 1) is mounted in a vehicle), the vehicle control apparatus comprising a processor executing:
a communication control process of performing vehicle-to-vehicle communication with a communication destination vehicle other than the control target vehicle (paragraph 37 which shows V2V between source vehicle and target vehicle);
a data reception process of receiving and saving, in a storage unit, file data transmitted from the communication destination vehicle by the vehicle-to-vehicle communication (see storage 106 of fig. 1 which stores vehicle data 110); and

Clark does not teach setting, in accordance with a state of a predetermined parameter, at least one of an upper limit of a period for saving in the storage unit and a priority level for deleting from the storage unit for partial data of the file data saved in the storage unit. Woo teaches setting, in accordance with a state of a predetermined parameter, at least one of an upper limit of a period for saving in the storage unit and a priority level for deleting from the storage unit for partial data of the file data saved in the storage unit (see paragraph 52 which explains the deleting of data from storage based on priority information and that since the claim only states “at least one of”, the upper limit of a period for saving in the storing unit has no patentable weight, but even if it did, the increasing of memory capacity is shown in paragraph 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Woo to the device of Clark in order to more efficiently manage critical data in the case of unexpected circumstances.
Claims 6 and 7 have similar limitations as claim 1.
Referring to Claim 2, Clark also teaches wherein, in the incompletely received file data management process, the processor uses, as the predetermined parameter, at least one of a throughput, received signal strength indication (RSSI), latency, and packet loss rate when the vehicle-to-vehicle communication is established, a remaining amount of unreceived data of the file data, a speed of the control target vehicle, an available space of the storage unit, matching information of driving paths of the 
Referring to Claim 3, Clark also teaches wherein, in the incompletely received file data management process, the processor uses, as the predetermined parameter, a change rate of at least one of the throughput, RSSI, latency and packet loss rate when the vehicle-to-vehicle communication is established (see paragraph 42 which shows that since there is no data being received after disconnection, then the throughput obviously changes and noting that the claim  states “at least one of” which makes all the other elements have no patentable weight).
Referring to Claim 4, Woo also teaches wherein, in the incompletely received file data management process, the processor sets at least one of the upper limit of the period for saving in the storage unit and the priority level for deleting from the storage unit if the storage unit has an available space equal to or lower than a predetermined space (see paragraph 52 which explains the deleting of data from storage based on priority information and that since the claim only states “at least one of”, the upper limit of a period for saving in the storing unit has no patentable weight, but even if it did, the increasing of memory capacity is shown in paragraph 6).
	Referring to Claim 5, Clark also teaches a vehicle with a vehicle control apparatus (see 102 and 104 of fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648